Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


The election filed February 14, 2022, is acknowledged and has been entered.
Applicant has elected with traverse Group III (claims 4-6 and 8-9).

         	Claims 1-13 and 15-16 are pending in the application. 

  	Claims 1-3, 7, 10-13 and 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

         	Claims 4-6 and 8-9 are under examination.  

Election/Restrictions
	Applicant's traversal of the election requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
In the response, Applicant traverses the requirement and argues that the international authority did not issue a lack of unity of invention and that “nothing in the cited references discloses or suggests that epitope binding could be modulated by changing the amino acid sequence, nor does it describe that such modulation might be used to increase or decrease the ability of cells to present an epitope”.
In response, the USPTO is not bound by the actions of the international authority.  Furthermore, claim 1 does not recite modulating epitope binding, so applicant has not established that the Groups share a special technical feature.
Therefore, the requirement is still deemed proper and is made FINAL.


Information Disclosure Statement

	The information disclosure statements have been considered. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite in the recitation of “the NKT cells”.  In this case, claim 4 recites two steps that recite NKT cells, and it is unclear if “the NKT cells refers to the first, second or bother instances of NKT cells in claim 4. Accordingly, the metes and bounds of the claim cannot be unambiguously determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    
	It is suggested that applicant amend the claims to further clarify whether the NKT cells of step c and/or step g are being limited to overcome this rejection.




Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy (WO 2012/069572 A1, IDS) and Zajonic et al (I, 22(2):209-219, 2005, IDS).
Saint-Remy teaches methods comprising the steps of a) providing isolated cells expressing at their surface CD1d;  DRAFT - Page 3 of 7Application No. HEREWITHPreliminary Amendment b) applying the epitope to the isolated cells; c) putting natural killer T (NKT) cells into contact with the cells of step b; d) measuring activation of the said NKT cells; e) modifying the epitope by adding a hydrophobic amino acid to generate a modified epitope  f) applying the modified epitope to isolated cells expressing at their surface CD1d; g) putting NKT cells into contact with the cells of step f, and h) selecting a modified epitope that provides  increased activation of the NKT cells in step g as compared to step d (see pages 10-11 and 13). Saint-Remy teach flanking bulky amino acids on each side and that the NKT cells are CD4+, as NKT cells that are CD4+ can be CD8+, as well, absent a showing otherwise the NKT cells of Saint-Remy include those that are CD8+ as set forth in claims 5 and 8 (see pages 5, 7, 12 and 18).
Zajonic et al teach that the CD1 family includes 5 proteins CD1a, CD1b, CD1c, CD1d and CD1e and that CD1a mediates T cell recognition of glycolipid and lipopeptide antigens and that CD1a can discriminate the peptide component of lipopeptides (see summary and page 209).

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to practice methods comprising the steps of a) providing isolated cells expressing at their surface CD1a;  DRAFT - Page 3 of 7Application No. HEREWITHPreliminary Amendment b) applying the epitope to the isolated cells; c) putting natural killer T (NKT) cells into contact with the cells of step b; d) measuring activation of the said NKT cells; e) modifying the epitope by adding a hydrophobic amino acid to generate a modified epitope  f) applying the modified epitope to isolated cells expressing at their surface CD1a; g) putting NKT cells into contact with the cells of step f, and h) selecting a modified epitope that provides increased activation of the NKT cells in step g as compared to step d because one of skill in the art would recognize that CD1a and CD1d are members of the same CD1 family such that epitopes that bind to CD1a with increased capacity should be obtainable by methods as taught for CD1d by substituting CD1d with CD1a.  
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy (WO 2012/069572 A1, IDS) and Zajonic et al (I, 22(2):209-219, 2005, IDS), as applied to claims 4-5 and 8 above and in further view of Saint-Remy (b) (WO 2012/069568 A1, IDS).
The above 103 rejection of suggests and teaches that which is set forth above.
 Saint-Remy (b) teach that using bulky amino acids to stabilize the peptide into the CD1d molecule such as 1-4 amino acids on either or both ends of the peptide that comprise cysteine (see pages 7 and 23).
Thus, it view of these references, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to further modify the epitopes with flanking residues on each end that have cysteine because this would be expected to stabilize the epitope binding to CD1a in view of the teaching of Saint-Remy and Saint-Remy (b) about adding flanking bulky amino acids and cysteine.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Conclusion
	No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
May 20, 2022